 


109 HR 1013 IH: Product Safety Notification and Recall Effectiveness Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1013 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Moran of Virginia (for himself and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Consumer Product Safety Commission to promulgate a rule that requires manufacturers of certain consumer products to establish and maintain a system for providing notification of recalls of such products to consumers who first purchase such a product. 
 
 
1.Short titleThis Act may be cited as the Product Safety Notification and Recall Effectiveness Act of 2005. 
2.Findings and purposes 
(a)FindingsThe Congress finds the following: 
(1)The Consumer Product Safety Commission conducts approximately 300 recalls of hazardous, dangerous, and defective consumer products each year. 
(2)In developing comprehensive corrective action plans with recalling companies, the Consumer Product Safety Commission staff greatly relies upon the media and retailers to alert consumers to the dangers of unsafe consumer products, because the manufacturers do not generally possess contact information regarding the purchasing consumers. Based upon information received from companies maintaining customer registration lists, such contact information is known for generally less than 7 percent of the total consumer products produced and distributed. 
(3)The Consumer Product Safety Commission has found that the consumers of the other 93 percent of consumer products produced and distributed do not return purchaser identification cards because of requests for marketing and personal information in the cards, and the likelihood of receiving unsolicited marketing materials. 
(4)The Consumer Product Safety Commission has conducted research demonstrating that direct consumer contact is one of the most effective ways of motivating consumer response to a consumer product recall. 
(5)Companies that maintain consumer product purchase data, such as product registration cards, warranty cards, and rebate cards, are able to effectively notify consumers of a consumer product recall. 
(6)The Consumer Product Safety Commission staff has found that a consumer product safety owner card, without marketing questions or requests for personal information, that accompanied products such as small household appliances and juvenile products would increase consumer participation and information necessary for direct notification in consumer product recalls. 
(7)The National Highway Traffic Safety Administration has, since March 1993, required similar simplified, marketing-free product registration cards on child safety seats used in motor vehicles, and has found that this has been successful in increasing recall compliance rates. 
(b)PurposeThe purpose of this Act is to reduce the number of deaths and injuries from defective and hazardous consumer products through improved recall effectiveness, by— 
(1)requiring the Consumer Product Safety Commission to promulgate a rule to require manufacturers of juvenile products, small household appliances, and certain other consumer products, to include a simplified product safety owner card with those consumer products at the time of original purchase by consumers, or develop effective electronic registration of the first purchasers of such products, to develop a customer database for the purpose of notifying consumers about recalls of those products; and 
(2)encouraging manufacturers, private labelers, retailers, and others to use creativity and innovation to create and maintain effective methods of notifying consumers in the event of a consumer product recall. 
3.DefinitionsFor purposes of this Act: 
(1)Terms defined in Consumer Product Safety ActThe definitions set forth in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052) shall apply to this Act. 
(2)Covered consumer productThe term covered consumer product means— 
(A)a juvenile product; 
(B)a small household appliance; and 
(C)such other consumer product as the Commission considers appropriate for achieving the purpose of this Act. 
(3)Juvenile productThe term juvenile product— 
(A)means a durable consumer product intended for use, or that may be reasonably expected to be used, by children under the age of 5 years; and 
(B)includes, but is not limited to— 
(i)full-size cribs and nonfull-size cribs; 
(ii)toddler beds; 
(iii)high chairs, booster chairs, and hook-on chairs; 
(iv)bath seats; 
(v)gates and other enclosures for confining a child; 
(vi)playpens; 
(vii)stationary activity centers; 
(viii)strollers; 
(ix)walkers; 
(x)swings; 
(xi)child carriers; 
(xii)bassinets and cradles; and 
(xiii)children’s toys. 
(4)Product safety owner cardThe term product safety owner card means a standardized product identification card supplied with a consumer product by the manufacturer of the product, at the time of original purchase by the first purchaser of such product for purposes other than resale, that only requests that the consumer of such product provide to the manufacturer a minimal level of personal information needed to enable the manufacturer to contact the consumer in the event of a recall of the product. 
(5)Small household applianceThe term small household appliance means a consumer product that is a toaster, toaster oven, blender, food processor, coffee maker, or other similar small appliances. 
4.Rule requiring system to provide notice of recalls of certain consumer products 
(a)In generalThe Commission shall promulgate a rule under section 16(b) of the Consumer Product Safety Act (15 U.S.C. 2065(b)) that requires that the manufacturer of a covered consumer product shall establish and maintain a system for providing notification of recalls of such product to consumers of such product. 
(b)Requirement to create database 
(1)In generalThe rule shall require that the system include use of product safety owner cards, Internet registration, or an alternative method specified by the rule, to create a database of information regarding consumers of covered consumer products, for the sole purpose of notifying such consumers of recalls of such products. 
(2)Use of technologyAlternative methods specified in the rule may include use of on-line product registration and consumer notification, consumer information data bases, electronic tagging and bar codes, embedded computer chips in consumer products, or other electronic and design strategies to notify consumers about product recalls, that the Commission determines will increase the effectiveness of recalls of covered consumer products. 
(c)Use of Commission staff proposalThe rule shall be substantially the same as the Commission staff draft entitled Advanced Notice of Proposed Rulemaking entitled Purchaser Owner Card Program, dated June 19, 2001. 
(d)DeadlinesThe Commission— 
(1)shall issue a proposed rule under this section by not later than 90 days after the date of the enactment of this Act; and 
(2)shall promulgate a final rule under this section by not later than 270 days after the date of the enactment of this Act. 
 
